

116 HR 3678 IH: Reducing Foreign Influence in 5G Act
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3678IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Krishnamoorthi introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo direct the Director of National Intelligence to submit to Congress a report on fifth-generation
			 wireless network technology.
	
 1.Short titleThis Act may be cited as the Reducing Foreign Influence in 5G Act. 2.Report by Director of National Intelligence on fifth-generation wireless network technology (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report on—
 (1)the threat to the national security of the United States posed by the global and regional adoption of fifth-generation wireless network (in this section referred to as 5G wireless network) technology built by foreign companies; and
 (2)the effect of possible efforts to mitigate the threat. (b)ContentsThe report under subsection (a) shall include—
 (1)the timeline and scale of global and regional adoption of foreign 5G wireless network technology; (2)the implications of such global and regional adoption on the cyber and espionage threat to the United States, the interests of the United States, and the cyber and collection capabilities of the United States; and
 (3)the effect of possible mitigation efforts, including with respect to— (A)a policy of the United States Government promoting the use of strong, end-to-end encryption for data transmitted over 5G wireless networks;
 (B)a policy of the United States Government promoting or funding free, open-source implementation of 5G wireless network technology;
 (C)subsidies or incentives provided by the United States Government that could be used to promote the adoption of secure 5G wireless network technology developed by companies of the United States or companies of allies of the United States; and
 (D)a strategy by the United States Government to reduce foreign influence and political pressure in international standard-setting bodies.
 (c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
			